Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 and 23 – 43 are pending; wherein: 
claim 1 has been amended;
claims 2 – 22 were previously canceled; and
new claims 23 – 43 are added.   
Claims 1 and 23 – 43 have been examined; wherein examiner amends claims 1, 23, 24, 26, 27, 32 – 35, 37, 38, and 43.
Claims 1 and 23 – 43 are allowed (these claims are renumbered to 1 – 22.)

Response to Amendment
Specification objections are withdrawn in view of Applicant’s amendments.
Claim objection for claim 1 is withdrawn after examiner’s amendments.

Double Patenting
Double Patenting rejection is withdrawn in view of a terminal disclaimer filed and approved on 12/15/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amend claims 1, 23, 24, 26, 27, 32 – 35, 37, 38, and 43 as follow:

Claim 1 (currently amended)
A method, performed by a device comprising a processor and a memory, for adding a library model to a library knowledge base, the method comprising: 

receiving a software program to be submitted as the library model; 
generating a library configuration file by filling a configuration file template with extracted data to automatically populate a plurality of data fields in the library configuration file with information identifying the library model, wherein one or more of the plurality of data fields are filled by scraping a documentation page for the library model to extract test cases, and then scraping each extracted test case to extract a set of custom input test cases for inclusion in the one or more of the plurality of data fields of the library configuration file; 
submitting the library configuration file to a validator which validates the library configuration file to ensure that the library model is correctly formatted and satisfies predetermined library model constraints; and 
the predetermined library model constraints.

Claim 23 (currently amended) 
The method of claim 1, wherein generating the library configuration file 2comprises extracting the test cases and checking an absolute path name for each extracted test 3case for a test keyword and checking if one or more extracted test case.  

Claim 124 (currently amended) 
The method of claim 1, wherein generating the library configuration file  comprises extracting the set of custom input test cases by parsing and pruning the extracted test - 7 of 13 -A/N: 16/866,226cases, finding parameters to a candidate library model which will provide test cases with a required diversity, breadth and depth, and resolving the parameters and imports for each 5extracted test case.  

Claim 126 (currently amended) 
The method of claim [[26]] 25, wherein conducting the iterative sequence of 2operations comprises performing a first iterative pass to generate an initial version of the YAML format the extracted data, and then performing a second iterative pass to generate a final version of the 5YAML format plurality of data fields in the YAML format  template is filled with the set of custom input test cases.  

Claim 127 (currently amended) 
The method of claim 1, wherein the set of custom input test cases are 2passed to an input/output matching engine to evaluate a repository of code snippets and identify 3a set of functionally similar code snippets for inclusion in the one or more of the plurality of data fields in the library 4configuration file.

Claim 132 (currently amended) 
The method of claim 1 further comprising: 
3generating [[a]] library model reuse recommendations; and 
4presenting at least one of the library model reuse recommendations to a computer system 5coupled to the device.  

Claim 133 (currently amended) 
A method, performed by a computer system comprising a processor and a memory, for obtaining a library model, the method comprising: 


7receiving a software program to be submitted as the library model; 
8generating a library configuration file by filling a configuration file 9template with extracted data to automatically populate a plurality 10of data fields in the library configuration file with information 11identifying the library model, wherein one or more of the plurality of data 12fields are filled by scraping a documentation page for the library 13model to extract test cases, and then scraping each extracted test case to 14extract a set of custom input test cases for inclusion in the one or 15more of the plurality of data fields of the library configuration file; 
16submitting the library configuration file to a validator which validates the library configuration file to ensure that the library model is 9 of 13A/N: 16/877,027correctly formatted and satisfies predetermined library model constraints; 
20adding the library model to the library knowledge base when the library 21configuration file is correctly formatted and satisfies the 22predetermined library model constraints;  
23generating the library model reuse recommendation; and 
24presenting the library model reuse recommendation to the computer 25system.  

Claim 134 (currently amended) The method of claim 33, wherein generating the library configuration file 2comprises extracting the test cases and checking an absolute extracted test case.  

Claim 135 (currently amended) 
The method of claim 33, wherein generating the library configuration file 2comprises extracting the set of custom input test cases by parsing and pruning the extracted test 3cases, finding parameters to a candidate library model which will provide test cases with a 4required diversity, breadth and depth, and resolving the parameters and imports for each 5extracted test case.  

Claim 137 (currently amended) 
The method of claim 36, wherein conducting the iterative sequence of 2operations comprises performing a first iterative pass to generate an initial version of the YAML format the extracted data, and then performing a second iterative pass to generate a final version of the 5YAML format plurality of data fields in the YAML format  template is filled with the set of custom input test cases.  

Claim 10 of 13A/N: 16/877,02738 (currently amended) 
The method of claim 33, wherein the set of custom input test cases are  passed to an input/output matching engine to evaluate a repository of code snippets and identify the one or more of the plurality of data fields in the library 4configuration file.  

Claim 143 (currently amended) 
The method of claim 33, wherein the operations further comprising: 
3generating [[a]] library model reuse recommendations; and 
4presenting at least one of the library model reuse recommendations to [[a]] the computer system 5coupled to the device.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After further consideration and in view of Applicant’s statements (remark; p. 13 last full paragraph), examiner agrees that the cited prior arts Ali, Clee, Gregorio, and Cummings do not disclose limitations “generating a library configuration file by filling a configuration file template with extracted data to automatically populate a plurality of data fields in the library configuration file with information identifying the library model, one or more of the plurality of data fields are filled by scraping a documentation page for the library model to extract test cases, and then scraping each extracted test case to extract a set of custom input test cases for inclusion in the one or more of the plurality of data fields of the library configuration file.” 


Claim 33
Claim 33 recites similar limitations as claim 1, except limitation “receiving, from a device, a library model reuse recommendation” which is also disclosed by the cited prior arts Ali, Clee, Gregorio, and Cummings.  Therefore, claim 33 and its dependent claims are also allowed for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bhattacharjee et al. (Pub. No. US 2018/0349257 A1): predicting automated software test for testing units of work.
Setty et al. (Patent No. US 10,162,740 B1): methods and apparatuses for automated intelligent execution of computer software test cases.
Gordon Gremme et al. (NPL; GenomeTools: A Comprehensive Software Library for Efficient Processing of Structured Genome Annotations): GenomeTools, a 
Norbert Pataki et al. (NPL; Towards soundness examination of the C++ Standard Template Library): create a formal specification of Standard Template Library. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192